               Case 2:19-cv-01650-JCC Document 12 Filed 07/20/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ANGELA BOVO et al.,                                CASE NO. C19-1650-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    KING COUNTY SUPERIOR COURT et al.,

13                           Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on what Plaintiff Angela Bovo has titled a “motion to
18   update name to default resolution group, and motion to dismiss” (Dkt. No. 8). The motion is
19   addressed to the King County Superior Court. (Id.) The motion refers to “the claim from US
20   department of education to the private loan company Default Resolution Group.” (Id. at 1.) The
21   motion further asks the Court to “dismiss this claim without prejudice.” (Id.) This motion
22   appears to have been filed in error—neither the U.S. Department of Education nor Default
23   Resolution Group are parties to this case. (See Dkt. No. 1-1 at 1.) The Court therefore DENIES
24   Plaintiff’s motion (Dkt. No. 8).
25          DATED this 20th day of July 2020.
26


     MINUTE ORDER
     C19-1650-JCC
     PAGE - 1
            Case 2:19-cv-01650-JCC Document 12 Filed 07/20/20 Page 2 of 2



                                              William M. McCool
 1                                            Clerk of Court
 2                                            s/Tomas Hernandez
 3                                            Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1650-JCC
     PAGE - 2
